UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1702


REDMOND HOWARD,

                    Plaintiff - Appellant,

             v.

SALISBURY UNIVERSITY, Member of the University System of Maryland;
KONSTANTINE KYRIACOPOULOS, Associate Professor in the Department of
Teacher Education; CHIN-HSIU CHEN, Chair of Department/Assistant Professor
of Early Childhood Education; GEORGE OAKLEY; KEVIN BOWES; JOHN
PAUL REHO; CARLTON INSLEY,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, District Judge. (1:17-cv-00260-JKB)


Submitted: September 28, 2017                                     Decided: October 2, 2017


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Redmond Howard, Appellant Pro Se. Matthew Paul Reinhart, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Redmond Howard appeals the district court’s order granting Defendants’ Fed. R.

Civ. P. 12(b)(6) motion and dismissing Howard’s civil action for failure to state a claim.

We have reviewed the record and find no reversible error. Accordingly, although we

grant Howard’s motion to proceed in forma pauperis, we affirm for the reasons stated by

the district court. See Howard v. Salisbury Univ., No. 1:17-cv-00260-JKB (D. Md. June

1, 2017). We deny Howard’s motions for permission to appeal, to waive a specific

defense, to defer action on his previous motion to waive a defense, and to add a

defendant. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                             AFFIRMED




                                            2